IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00483-CR

HAROLD ALEXANDER JACKSON,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 87th District Court
                              Freestone County, Texas
                             Trial Court No. 11-067-CR


                               ABATEMENT ORDER


       The reporter’s record in this appeal was originally due on February 12, 2013.

TEX. R. APP. P. 35.2(a). In a letter dated March 22, 2013, the Clerk of this Court notified

the court reporter, Helen C. Wooten, that the reporter’s record had not been filed.

Wooten did not respond to this letter. Thus, the Clerk of this Court sent Wooten a

second letter dated April 26, 2013, notifying Wooten that the reporter’s record had not

been filed and requesting a response within ten days. On April 29, 2013, Wooten

responded by requesting a thirty-day extension to file the reporter’s record in this case.
Thereafter, we ordered Wooten to file the reporter’s record within thirty-five days of

May 9, 2013. We also notified Wooten that a failure to file the reporter’s record within

thirty-five days of May 9, 2013 would result in the case being abated to the trial court

for a hearing to determine a date certain when the reporter’s record could be completed

and filed. To date, the reporter’s record in this case has not been filed.

        It is the joint responsibility of this Court and the trial court to ensure that the

appellate record is timely filed. Id. at R. 35.3(c). Further, this Court may enter any order

necessary to ensure the timely filing of the appellate record. Id. Accordingly, we abate

this appeal and order the trial court to conduct a hearing within twenty-one days of the

date of this abatement order to determine a date certain by when the reporter’s record

can be filed in a manner that does not further delay the prosecution of this appeal or

have the practical effect of depriving appellant of his right of appeal.

        The court reporter is ordered to file a supplemental reporter’s record with this

Court containing the transcription of the hearing within seven days of the hearing.

Further, the district clerk shall file a supplemental clerk’s record with this Court

containing the trial court’s findings and order within seven days of the hearing.



                                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed July 25, 2013
Do not publish


Jackson v. State                                                                      Page 2